

113 SRES 336 ATS: Designating the first week of April 2014 as National Asbestos Awareness Week.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 336IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mr. Baucus (for himself, Mrs. Boxer, Mr. Durbin, Mr. Isakson, Mrs. Murray, Mr. Reid, and Mr. Tester) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the first week of April 2014 as National Asbestos Awareness Week.Whereas dangerous asbestos fibers are invisible and cannot
			 be smelled or tasted;Whereas the inhalation of airborne asbestos fibers can
			 cause significant damage;Whereas asbestos fibers can cause cancer such as
			 mesothelioma, asbestosis, and other health problems;Whereas symptoms of asbestos-related diseases can take 10 to 50 years
			 to present themselves;Whereas the projected life expectancy for an individual diagnosed
			 with mesothelioma is between 6 and 24 months;Whereas generally, little is known about late-stage
			 treatment of asbestos-related diseases, and there is no cure for such
			 diseases;Whereas early detection of asbestos-related diseases may
			 give some patients increased treatment options and might improve their
			 prognoses;Whereas the United States has substantially reduced its
			 consumption of asbestos, yet continues to consume almost 1,100 metric tons of
			 the fibrous mineral each year for use in certain products throughout the United
			 States;Whereas asbestos-related diseases have killed thousands of
			 people in the United States;Whereas while exposure to asbestos continues, safety and
			 prevention of asbestos exposure already has significantly reduced the incidence
			 of asbestos-related diseases and can further reduce the incidence of such
			 diseases;Whereas thousands of workers in the United States face
			 significant asbestos exposure, which has been a cause of occupational cancer;Whereas thousands of people in the United States die from
			 asbestos-related diseases every year;Whereas a significant percentage of all asbestos-related
			 disease victims were exposed to asbestos on naval ships and in
			 shipyards;Whereas asbestos was used in the construction of a
			 significant number of office buildings and public facilities built before
			 1975;Whereas people in the small community of
			 Libby, Montana, suffer from asbestos-related diseases, including mesothelioma,
			 at a significantly higher rate than people in the United States as a whole;
			 andWhereas the designation of a National Asbestos Awareness Week will raise public awareness about the prevalence of
			 asbestos-related diseases and the dangers of asbestos exposure: Now, therefore,
			 be itThat the Senate—(1)designates the
			 first week of April 2014 as National Asbestos Awareness Week;(2)urges the Surgeon
			 General of the United States to warn and educate people about the public health issue of asbestos
			 exposure, which may be hazardous to their health; and(3)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the Office of the Surgeon General.